Per Curiam.
The sheriff’s deed in this case asserts, by way of recital, that he had given due and legal notice of the sale, by advertisement, &c. When the law directs the sheriff to give notice of the sale, it is presumed that he performed his duty. But this presumption may be rebutted by evidence to the contrary. When such evidence is produced, as renders it probable that notice was not given, the burthen of proving the notice, is thrown upon the person who claims under the deed. This has been the construction and general practice under the act of assembly. It is the opinion of the Court, therefore, that the judgment of the Court of Common Pleas should be affirmed.
Judgment affirmed.